DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 is rejected because the specification, as originally filed, fails to disclose different movement speeds of a bed for which the object is located for the imaging region as now claimed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 is rejected because it does not appear to further define any previously claimed method step.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 7-8, 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0284939 to DeMan et al. “DeMan” in view of NPL “PET image reconstruction with a system matrix containing point spread function derived from single photon incidence response” to Xin et al. “Xin”, U.S. Publication No. 2007/0040122 to Manjeshwar et al. “Manjeshwar”, U.S. Publication No. 2008/0237476 to Uribe et al. “Uribe” and NPL “PET/CT Imaging detection of chroidal melanoma” to Reddy et al. “Reddy”.  
As for Claim 1, DeMan discloses a system, method and non-transitory computer readable media for imaging including steps of obtaining and reconstructing “preliminary image data” at a first resolution (e.g. imaging condition), identifying a target region of interest (ROI) using the preliminary image data and subsequently, acquiring and reconstructing target image data at a second resolution (e.g. second, different imaging condition) greater than the first resolution (Abstract; Paragraphs [0028]-[0029], [0033]-[0039], [0045]-[0048] and [0054]-[0055]).  Examiner notes that the step of obtaining the first preliminary scout data would include a step of defining an imaging region on an object under examination in its broadest reasonable interpretation based on the positioning of the patient within the scanner and the initial settings used to image a general region of the patient.  In addition, the above steps are considered to read on the claimed limitations of generating a first PET image, determining from the first PET image an imaging region on the object, determining at least one examination parameter (e.g. resolution and/or sensitivity), scanning the examination region at a higher resolution and generating an examination image in its broadest reasonable interpretations.  Moreover, DeMan makes it clear
 “Although exemplary embodiments of the present technique are described in the context of a CT system, it will be appreciated that use of the present technique in various other imaging applications and systems is also contemplated.  Some of these systems include a positron emission tomography (PET)-CT scanner, a single or multiple source imaging system, a single or multiple detector system, a single photon emission computed tomography (SPECT)-CT system and/or an X-ray tomosynthesis systems” (Paragraph [0016]).  

Accordingly, one skilled in the art would appreciate using the method of obtaining a preliminary scout image and a higher resolution, second image described above with a PET system as such a modification merely involves a simple substation of one known and contemplated medical imaging system for another to yield predictable results.  
As for the sinogram data and image reconstruction algorithm, Xin teaches from within a similar field of endeavor with respect to reconstructing PET images (Abstract) where sinograms are used to obtain point spread functions (PSFs) of voxels (Page 018702-5) and where a PSF-OSEM (point spread function ordered subset maximization) algorithm is used to reconstruct the images (Abstract; Pages 018702-5-6).  Examiner notes that the PSF-OSEM reconstruction method would appear to align with the claimed equation in its broadest reasonable interpretation and as evidenced by Manjeshwar teaching conventional OSEM reconstruction equations (Paragraph [0008]).  In other words, the PSF-OSEM reconstruction algorithms would incorporate the PSF.  Examiner also notes that the sinograms described by Xin are considered to be “converted” into “high resolution” sinograms as part of the image reconstruction process because they are part of the reconstruction algorithms including ordered subsets expectation maximization (OSEM) in its broadest reasonable interpretation (See Applicant’s specification: Paragraph [0045] stating that sinograms are converted into high resolution sinograms using MLEM or OSEM algorithms).  
Xin in order to reconstruct PET images.  Such a modification merely involves combining prior art method according to known techniques to yield predictable results (MPEP 2143).   
Regarding the resolution and sensitivity relationship with a scout and enhanced image, Uribe teaches from within a similar field of endeavor with respect to nuclear imaging systems and methods (Paragraph [0001]) where a “first image” (e.g. scout image) is acquired at higher sensitivity and lower resolution while a second image is obtained with optimized resolution and sensitivity (e.g. higher resolution and lower sensitivity; Paragraph [0057]).  Examiner notes that the sensitivity is also considered to be an imaging condition.  
Accordingly, one skilled in the art would have been motivated to have optimized the resolution and sensitivity for the second image(s) as described by DeMan and Xin as described by Uribe as such a modification involves combining prior art elements according to known techniques to yield predictable results and/or applying a known technique to a known device ready for improvement to yield predictable results (MPEP 2143).  
As for the scout image reconstruction, Reddy teaches from within a similar field of endeavor with respect to PET imaging systems and methods (e.g. combined PET/CT scanning system and method) for whole body (e.g. multiple ROIs) imaging (Page 1265) where an imaging protocol included 8-9 bed positions and after each bed position a 512 cm x 512 cm CT matrix was converted into a 128 cm x 128 cm matrix that was fed into the PET scan.  The PET scan reconstructed the images “on the fly” and utilized the CT scan to correct for attenuation.  Then, a processing means was used to fuse and display the PET and CT images as the “final image” 
Accordingly, it would have also been obvious to have implemented “on-the-fly” image reconstruction as described by Reddy in order enhance the speed of which the scout image data can be displayed (e.g. not waiting until acquisition is finished) as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claims 2-3, Examiner notes that the image settings for the scout scan as described above would include information about the protocol (e.g. imaging sequence) to be performed and thus, “indicated to the user” (e.g. via display) in its broadest reasonable interpretation.  
As for Claims 4, 7-8, 10 and 24, DeMan’s system and method includes a table motor controller that is configured to position the patient according to the defined target ROI and operator commands (Paragraphs [0029], [0032] and [0055]).  DeMan also makes it clear that an operator console which may include a keyboard can specify commands and scanning parameters (Paragraph [0029]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMan, Xin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0329531 to Martinez-Möller et a. “Martinez-Möller”.  
With respect to Claim 5, DeMan, Xin, Uribe and Reddy disclose a PET imaging system and method including a step of acquiring a scout scan as described above.  
However, the art of record does not appear to disclose the duration of the scout scan as claimed.  
Martinez-Möller teaches from within a similar field of endeavor with respect to PET imaging where multiple regions may be defined for image collection (Paragraphs [0021], [0062], [0065]-[0068]).  Martinez-Möller also discloses wherein a scout image is used to plan the following steps for the subsequent acquisition of more than one area (Paragraphs [0081]-[0085]).  Martinez-Möller explains that the generating of the PET image can be acquired within fifteen seconds. (“Firstly, an MR overview image (so-called scout image) is recorded (step 71). This MR overview image can be recorded with little time expenditure, for example within 20s per table position. PET measurement data can be recorded in the background during this recording (step 73). [0081] of Martinez-Möller et al.).  
Accordingly, it would have been obvious to a person skilled in the art to have used a quick acquisition for the scout imaging in order to quickly acquire image data. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMan, Xin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0210261 to Maurer et al. “Maurer”.  
With respect to Claim 6, DeMan, Xin, Uribe and Reddy disclose a PET imaging system and method including a table movement control as described above.  However, the art of record does not expressly disclose wherein the table is moved in accordance with an attachment fixed to the object or bed as claimed.  
In analogous medical imaging apparatus field of endeavor, Maurer discloses in Fig. 1 the device set forth above by using an attachment (marker(s)) affixed to the object (P) or to a bed (TC) on which the object (P) is placed (Paragraph [0048]).  
Before the effective filling date of the claimed invention, it would have been obvious to modify DeMan, Manjeshwar Uribe and Reddy by providing an attachment affixed to the object or to a bed on which the object is placed as taught by Maurer in order to enhance the accuracy of patient table positioning.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMan, Xin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2012/0317724 to Buettner.  
As for Claim 9, DeMan, Xin, Uribe and Reddy disclose a PET system and method including a input device to set patient support positions as described above.  However, the art of record does not suggest wherein an external input means to move the patient support is mounted on the bed.  
Buettner teaches from within a similar field of endeavor with respect to diagnostic imaging systems and methods wherein a touch sensitive input device is connected on the patient support table to allow desired movement of the table in order to effectively position the patient (Paragraphs [0009]-[0018]; Figs. 1-2).  
Prior to the effective filing, it would have also been obvious to a person skilled the art to have modified the patient support described by DeMan, Xin, Uribe and Reddy with an external input device mounted on the table to control the movement of the table and thus, the position of the patient as described by Buettner in order to enhance the positioning control.  Such a modification would allow an operator to fine tune any table position if necessary or manually change the position if necessary.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 24 have been considered but are moot in view of the updated ground of rejection necessitated by amendment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793